on   12/10/2015           8:32:36   AM


                                                                                 OFFICE                  OF      STAN             STANART                                            FILED IN
                                                                               COUNTY            CLERK,           HARRIS               COUNTY,              TEXAS             1st COURT OF APPEALS
                                                                                             CIVIL       COURTS               DEPARTMENT                                          HOUSTON, TEXAS
                                                                                                                                                                              12/10/2015 8:35:32 AM
    December              10,     2015
                                                                                                                                                                              CHRISTOPHER A. PRINE
                                                                                                                                                                                       Clerk
           Court       of Appeals
    301      Fannin
    Houston,            Texas         77002




                                                                                               LETTER            OF      ASSIGNMENT


    Trial     Court          Docket         Number:              1008525
    Trial     Court          Number:             Four      (4)


    Style:
      CARLA               THOMAS                    AND            EUGENE              THOMAS                           VS.                                         GOLDEN               COAST,            LLC
     APPELLANT(S)                                                                                                                APPELLEE(S)


    Judge:          ROBERTA                      LLOYD
I

                                   Attorney:                                                                                     Appe11ee(s)              Attorney:
                        O.      Whitmire,           No.      00785240                                                            Douglas           A.    McAninch,              No.     00791212
      945      McKinney                 Street     Suite         335                                                             306      W.    Edgwood,                Suite    E
      Houston,            Texas         77002                                                                                    Friendswood,                   Texas        77546
     Phone:            (713)       256-4172                                                                                      Phone:         (713)       247-0000
      Fax:      N/A                                                                                                              Fax:      (281)        966-1601
     E-Mail:            mwhitmire@gma.il.com                                                                                     E-Mail:        N/A




    Carla       Thomas            and      Eugene          Thomas,             appellants,                   a Notice         of Appeal         on      December              2, 2015              the    Final
    that     was       signed         on    October          20,       2015.


    The      Clerk’s           Record         is due       to your         office      on    or before        December           21,    2015.




    /S/Joshua            Alegria
                   Alegria
    Deputy          Clerk
    P.O.      Box       1525
    Houston,            TX       77251-1525
    (713)       755-64211>.o.




                                                                                                  1525   I                TX                       I    (713)     755-6421


                                                                                                                                                                                                         1 of 1




                                                                                                                                                                                                                            1
                                                                                                 2:29:00
                                                                                                      PM
                                                                                                     Stanart
                                  .                                                            County
                                                                                               HarrisCounty
                                              1008525
CALIFORNIA GOLDEN COAST, LLC                  §       IN THE COUNTY CIVIL COURT
                                              §
                                              §
VS.                                           §            AT LAW NUMBER FOUR (4)

CARLA THOMAS                                  §
AND EUGENE THOMAS                             §
                                              §          OF HARRIS COUNTY, TEXAS


                                           NOTICE OF APPEAL

TO THIS HONORABLE COURT:

       Come now CARLA          THOMAS      and EUGENE        THOMAS,                  in the

above-styled and             cause,               stating as follows:

       1.     Pursuant to Texas Rules of Appellate Procedure 25.1 and 26.3, Carla Thomas

and Eugene Thomas        this Notice of Appeal.

       2.     Final judgment was signed and entered in this cause on or about Tuesday,

October 20, 2015.

       3.     Contemporaneously with this Notice of                             are        a

Motion for Extension of Time, based on technological impediments faced by Defendants'

        during the week that included November 19, 2015, i.e., the date that Defendants'

Noticeof Appealoriginallywould havebeen due for               pursuantto the TexasRulesof
Appellate Procedure. See TEX.R. APP.P. 26.l(a); TEX.R. APP.P. l0.5(b)(2).

       4.     This appeal is being taken to either the First or                 of Appeals

sitting in Houston.

       5.     Carla Thomas and Eugene Thomas are the               appealing.




                                                                                                     2
                                            Respectfullysubmitted,

                                                       OFMICHAEL
                                                  OFFICE      0.


                                                           O. Whitmire
                                                   State Bar No. 00785240
                                                  945McKinneyStreet,Suite335
                                                            Texas 77002
                                                  Phone: (713) 256-4172
                                                  E-Mail:mwhitmire@gmail.com
                                                  ATTORNEY FOR DEFENDANTS


                                   CERTIFICATE      OF SERVICE

       I hereby         that on this 2nd day of December, 2015, a true and correct copy of the
above and foregoing instrument is being             by hand delivery and/or electronic service
through a state-approved electronic      service on the          known counsel of record:

Douglas A. McAninch
306 West Edgewood,Suite E
Friendswood,Texas 77546
(281) 996-1601 [Fax]
douglasmcaninch@hotmail.com   [E-Mail]Michael




                                                          O. Whitmire




                                                                                                 3
                                             No.1008525
CALIFORNIA GOLDEN COAST, LLC                       §                     IN THE COUNTY CIVIL
Successorin interestto                             §
Nguyen            Anh Corp.                        §
                                                   §

vs.                                                §             COURT AT LAW NO. FOUR (4)

Carla             and Eugene                       §
Defendants                                         §                   HARRIS COUNTY, TEXAS

                                       FINAL JUDGMENT

     On September 22, 2015, the court called this case for trial. Plaintiff, CALIFORNIA
GOLDEN COAST, LLC, appeared through its representative and through its attorney
and announced ready for trial. Defendants, Carla Thomas and Eugene Thomas, appeared
in person and through their attomey and announced ready for trial. The court impaneled
and swore the jury, which heard the evidence and arguments of counsel. The court
submitted questions, definitions, and               to the jury. In response, the jury made
         that the court received, filed, and entered of record. The questions            to
the jury and the                      are  attached as  Exhibit  “A"   and incorporated  by
reference. Plaintiff moved for judgment on the verdict. The court considered the motion
and renders judgment for Plaintiff.

   1. Therefore, the court orders that plaintiff, CALIFORNIA GOLDEN COAST,
LLC, recover from defendants, Carla Thomas and Eugene Thomas, jointly and severally,
the sum of $10,400.00,prejudgmentintereston that sum at the annualrate of five percent
(5%), in the       of $1,906.67, post-judgment interest on the total sum of $12,306.67 at
the annual rate of five percent (5%), and court costs.

    2. Plaintiff requested attorney fees and offered evidence at trial proving reasonable
and necessary attorney fees in the amount of $4,500.00. The court orders defendants,
CARLA THOMAS and EUGENE THOMAS, jointly and severally to pay Plaintiff
$4,500.00 for attomey fees.

      3.   The        orders execution to issue for this judgment.

      4.   The court denies all relief not granted in this judgment.

      5.   This judgment finally disposes of all parties and all claims and is appealable.




C:\Users\Doug\Documents\ECLearning\Judgment.docx




                                                                                              4
                                  ' '   SID


Approved and       requested:

         A.                P.C.




DouglasA. McAnir1ch
TBN  00791212
306 W. Edgewood, Suite E
Friendswood,Texas 77546
(713) 247-0000
(281) 996-1601 Facsimile
ATTORNEY
    FOR

Approved as to     only:


            O.Whitmire
Law ofMichael
TBN00785240
945 McKinney, Suite 335
Houston, Texas 77002
(713) 256-4172 [Telephone]
(713) 984-2002 [Fax]
       DEFENDANTS
ATTORNEY
     FOR




                                              5